IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ROSANNE HENDRICK,                : No. 338 WAL 2015
                                 :
                Petitioner       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
           v.                    :
                                 :
                                 :
CITY OF PITTSBURGH, PENNSYLVANIA :
AND COUNTY OF ALLEGHENY,         :
PENNSYLVANIA,                    :
                                 :
                Respondents      :


                                       ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Eakin did not participate in the consideration or decision of this matter.